Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/798,157 filed on
February 1, 2020.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant's claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of the foreign application has been received. Applicant filed an amendment on December 9, 2020 under 37 CFR 1.111 in response to a non-final rejection dated December 11, 2020.  Applicant also filed a Terminal Disclaimer under the provisions of 37 CFR 1.321 and paid the fee pursuant to 37 CFR 1.20(d).
Claims 43-59 are currently pending.

Allowable Subject Matter
	Claims 43-59 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

“moving a second light source and a third light source from a first inactive configuration where they are controlled to not emit light radiation and wherein the distance of said second light source and of said third light source from said focal plane is greater than the distance of said first light source from said focal plane to an active configuration wherein said second light source and said third light source are adapted for emitting at least one of a second light radiation and a third light radiation, respectively and wherein the distance of said second light source and of said third light source from said focal plane is equal to or less than the distance of said first light source from said focal plane;
“illuminating a second surface portion of said tyre arranged at or close to said focal plane with at least one among said first light radiation, said second light radiation and said third light radiation; and
“acquiring, through said detection system, at least one corresponding second image of said second surface portion.”
As evidenced by the prosecution history, after conducting an additional and exhaustive search of prior art (see Search Report), in view of the above reasons and also applicant's filing of a Terminal Disclaimer, pending claim 43 is found to be in condition for allowance. Claims 44-59 depend, directly or indirectly, from claim 43 and are, therefore, considered allowable.	

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485